DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election, without traverse, of Group I: claims 1-6, in the “Response to Election / Restriction Filed - 03/08/2022”, is acknowledged. 
This office action considers claims 1-15 are thus pending for prosecution, of which, non-elected claims 7-15 are withdrawn, and elected claims 1-6 are examined on their merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (9; Fig 3B; [0021]) = (element 9; Figure No. 3B; Paragraph No. [0021]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over VAN KAMPEN; Robertus Petrus et al. (US 20180033553 A1; hereinafter Van’553) in view Van’571).
1. Van’553 teaches a microelectromechanical device (100; Fig 1A; [0020]), comprising (see the entire document; Figs 1-3C, 5A-5E, specifically, Fig 3B; [0020+], and as cited below): 

    PNG
    media_image1.png
    201
    587
    media_image1.png
    Greyscale

Van’553 Figure 3B
a backplane (Underlying Substrate 17; First disclosed in Fig 2B; [0019]) comprising at least (See below for “two”) electrodes (11); 
a first layer (9; [0021]) disposed on the backplane; 
a top electrode (18) disposed above and spaced from the first layer; 
a beam (bridge [0021+] comprising {20, 22 and Via 21}) disposed between the first layer (9) and the top electrode (18), the beam moveable between the at least one (see below for “two”) electrodes and the top electrode (18); and 
As indicated above, Van’553 does not expressly disclose two electrodes (while teaches one electrode (11)  
However, in the analogous art, Van’571 teaches controlled MEMS device landing which results in a reliable repeatable contact resistance ([0006]), wherein (Fig 2A; [0025]) a beam (bridge [0025]) moveable between three electrodes (204,102,204) and Van’571 structure is identical to Van’553, where Van’571’s 102 is similar to Van’553’s 11. 

    PNG
    media_image2.png
    249
    655
    media_image2.png
    Greyscale

Van’557 Figure 2A
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Van’571’s 204(210),204(210) into Van’553 structure, and thereby, the combination of (Van’553 and Van’571) will have the beam (Van’553 bridge [0021+]) moveable between the at least two  electrodes (204 (210), 11 (16B), 204 (210)) and the top electrode (18), since inclusion of these electrodes, at least will control contact resistance (Van’571 [0028]) and contact force. 
The combination of (Van’553 and Van’571) as applied above further teaches one or more electrical contacts (210, 16B, 210) disposed over the first layer (9) and spaced from the beam, the one or more electrical contacts comprising (construed from [0022]: Ru, TiN, Ru, and combinations thereof);  a first ruthenium layer (Ru) disposed on the first layer (9), a titanium nitride layer (TiN) disposed on the first ruthenium layer, and a second ruthenium layer (Ru) disposed on the titanium nitride layer.  
2. The combination of (Van’553 and Van’571) as applied to the microelectromechanical device of claim 1, further teaches, wherein the one or more 210, 16B, 210), the beam (bridge [0021+] comprising {20, 22 and Via 21}), and the top electrode (18) are enclosed in a sealed (17) cavity 16.  
3. The combination of (Van’553 and Van’571) as applied to the microelectromechanical device of claim 1, further teaches, wherein the beam comprises a bottom beam layer (22; Fig 3B; [0080]) and a top beam layer (20; [0084]) coupled together by a plurality of links (21).  
4. The combination of (Van’553 and Van’571) as applied to the microelectromechanical device of claim 1, further teaches, wherein the beam comprises one or more beam contact layers (16c) disposed above the one or more electrical contacts (16B).  
5. The combination of (Van’553 and Van’571) as applied to the microelectromechanical device of claim 4, further teaches, (the device) further comprising: 
a first dielectric layer (15A-15D; [0022], 1112 as detailed in Fig 5D; [0031]) disposed over the first layer (9), wherein the one or more electrical contacts (1110 overlying 15A-15D (1112)) comprise a first electrical contact and a second electrical contact disposed on the first dielectric layer, and wherein (at least four depicted in Fig 3B and 5C) the one or more electrical contacts further comprise a third electrical contact (210 over 204) and a fourth electrical contact (210 over 204) disposed on the first layer (9).  
6. The combination of (Van’553 and Van’571) as applied to the microelectromechanical device of claim 6, further teaches, wherein the first electrical contact (16B) and the second electrical contact are aligned with the one or more beam 16C), and wherein the third electrical contact (210) and the fourth electrical contact (210) are aligned with the at least two electrodes (204, 204).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 20, 2022